                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

EUROCHEM TRADING USA CORPORATION,

                              Plaintiff,
       v.

W. KENT GANSKE, individually and
d/b/a and sole proprietor of AG CONSULTANTS,
and JULIE L. GANSKE,
                              Defendants.
                                                                      ORDER
W. KENT GANSKE, individually and d/b/a AG                           18-cv-16-slc
CONSULTANTS, and JULIE GANSKE,

       Counter-Plaintiffs and Third-Party Plaintiffs,
and

WS AG CENTER, INC.,

                      Third-Party Plaintiffs,
       v.

EUROCHEM TRADING USA CORPORATION,

                      Plaintiff and Counter-Defendant,
and

EUROCHEM GROUP AG, SCOTT SIMON, IVAN
BOASHERLIEV, BENTREI FERTILIZER, LLC
and BEN-TREI, LTD.,

                      Third-Party Defendants.

________________________________________________________________________________________

       In an order entered July 8, 2019, this court granted plaintiff Eurochem Trading USA

Corporation (“ECTUS”)’s motion to confirm an arbitration award against third party plaintiff

WS AG Center, Inc. (“WSAG”), denied WSAG’s petition to vacate, modify or correct the award,

and directed plaintiff to submit a proposed final judgment to the court. Dkt. 125. I provided

WSAG the opportunity to dispute ECTUS’s arithmetical computations and to make a showing

that the court should delay entry of judgment, while advising WSAG that no other objections

would be considered. Id. at 14.
         Pursuant to that order, on July 22, 2019, ECTUS moved for entry of final judgment in

the sum of $16,119,482.41, to bear interest “at the statutory rate.” Dtk. 130-1. In response,

WSAG has not disputed ECTUS’s calculation of the total sum and it has not shown that there

are just reasons to delay entry of judgment; WSAG simply asks that the court specify the Florida

statutes that provide the applicable interest rate. Dkt. 142. In addition, and in contravention

of the July 8 order, WSAG reasserts arguments that I rejected when I confirmed the arbitration

award.

         WSAG’s arguments opposing confirmation shall not be considered. Accordingly, based

on the foregoing and ECTUS’s reply (dkt. 144), and finding no just reason for delay, see Fed. R.

Civ. P. 54(b), the court enters judgment as follows:




                                            ORDER

         IT IS ORDERED that plaintiff’s motion for entry of judgment, dkt. 130, is GRANTED.

The Clerk of Court is directed to enter final judgment reflecting that Plaintiff Eurochem Trading

USA Corporation is awarded a money judgment against third party plaintiff W S Ag Center, Inc.,

in the amount of $16,119.482.41 (the “Total Sum”). The Total Sum shall bear interest pursuant

to sections 687.01 and 55.03 of the Florida Statutes, until paid.


         Entered this 7th day of August, 2019.

                                                     BY THE COURT:

                                                     /s/
                                                     _______________________
                                                     STEPHEN L. CROCKER
                                                     Magistrate Judge



                                                 2
